In the

    United States Court of Appeals
                For the Seventh Circuit
No. 18‐1915

UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,

                                 v.


Z INVESTMENT PROPERTIES, LLC and
CHICAGO TITLE LAND TRUST
COMPANY,
                                             Defendants‐Appellants.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
          No. 17 C 04405 — John Robert Blakey, Judge. 



    ARGUED NOVEMBER 9, 2018 — DECIDED APRIL 18, 2019


   Before BAUER, BRENNAN, and SCUDDER, Circuit Judges.
   BAUER, Circuit Judge. Carroll V. Raines (“Raines”) and his
wife, Lizzie Mae Raines, purchased their home in 1975 as joint
tenants and not tenants in common. When Raines’ wife died,
he  became  the  sole  owner  of  18952  W.  Oak  Avenue,
2                                                      No. 18‐1915

Mundelein, Lake County, Illinois (the “Property”). Raines was
the sole owner of the Property at the time of his death in July
2009. Raines died intestate with six heirs.
    In July 2007, Raines filed federal income taxes for tax years
2000,  2001,  2003,  and  2004.  Based  on  those  returns,  the  IRS
assessed  taxes,  penalties,  and  interest  in  the  amounts  of
$7,884.80; $24,450.17; $64,272.62; and $21,080.78. These taxes
remained unpaid at the time of Raines’ death. On August 9,
2010, the United States recorded a notice of federal tax lien (the
“Notice”)  against  Raines  with  the  Lake  County  Recorder  of
Deeds for taxes and penalties in the amount of $115,022.42. The
Notice incorrectly identified “Carrol V. Raines” as the debtor,
omitting  the  second  “l”  from  his  first  name,  and  failed  to
include a legal description or permanent index number for the
Property, but did correctly identify it by its address—18952 W.
Oak Avenue, Mundelein, Lake County, Illinois.
    In November 2010, Raines’ heirs conveyed their interest in
the Property to Chicago Title Land Trust Company (“Chicago
Title”) . Following its acquisition of the Property, Chicago Title
made improvements and capital investments in the Property.
    On June 12, 2017, the Government instituted proceedings
seeking  to  foreclose  the  tax  lien  against  the  Property.  The
complaint  named  Chicago  Title,  several  other  financial
institutions,  and  municipal  entities.  By  November  2017,  the
parties agreed to waive any discovery and filed cross‐motions
for  summary  judgment,  asking  the  court  to  rule  on  the
enforceability of the federal tax liens and whether the affidavit
of William Bond (“Bond”) was admissible.
No. 18‐1915                                                        3

    On  April  2,  2018,  the  district  court  granted  the  Govern‐
ment’s  motion  and  denied  Z  Investment  Properties,  LLC
(“Z  Investments”)  and  Chicago  Title’s  (collectively,  the
“Appellants”)  motion.  The  district  court  found  that:  the
Appellants  had  adequate  notice  of  the  tax  lien  because  it
conformed to the applicable provisions of the Internal Revenue
Code; and the Government could enforce the tax lien which
encumbered the Property. The district court also found Bond’s
affidavit was partially inadmissable and struck paragraphs 5‐7,
10‐12, 14, 20, and 21. Final Judgment was entered on April 9,
2018. For the reasons stated below, we agree and affirm.
   A. The  District  Court  Properly  Determined  that  the
      Affidavit of William Bond Was Inadmissible Because
      it  Consisted  of  Undeclared  Expert  Testimony  and
      Improper Legal Conclusions.
    Bond is a title insurance executive who during his career
has  conducted  thousands  of  title  searches  and  prepared
thousands  of  title  reports,  commitments,  and  insurance
policies. He was retained by the Appellants to provide expert
testimony  about  the  system  in  place  at  the  Lake  County
Recorder’s office and the discoverability of the Notice.
   The  district  court  determined  that  Bond’s  affidavit  was
inadmissible  because  it  consisted  of  previously  undeclared
expert testimony and improper legal conclusions. The court
found that Appellants failed to comply with Federal Rule of
Civil  Procedure  26(a)(2);  they  neither  provided  an  expert
report, disclosed Bond as an expert witness, nor even disclosed
him as a witness pursuant to Rule 26(a)(1).
4                                                       No. 18‐1915

        i. The Standard
    This  court  reviews  a  lower  court’s  decision  to  exclude
expert testimony under an abuse of discretion standard. Karum
Holdings LLC v. Loweʹs Companies, Inc., 895 F.3d 944, 950 (7th
Cir. 2018) (citing Musser v. Gentiva Health Servs., 356 F.3d 751,
755  (7th  Cir.  2004)).  “A  court  does  not  abuse  its  discretion
unless … (1) the record contains no evidence upon which the
court could have rationally based its decision; (2) the decision
is based on an erroneous conclusion of law; (3) the decision is
based on clearly erroneous factual findings; or (4) the decision
clearly  appears  arbitrary.”  Id.  at  950–51  (quoting  Sherrod  v.
Lingle, 223 F.3d 605, 610 (7th Cir. 2000)).
    Rule 26(a)(1)(A) requires parties to disclose the names of
every  witness  “likely  to  have  discoverable  information.”  Id.
Rule 26(a)(2) requires expert witnesses, as defined by Federal
Rule of Evidence 702, to be disclosed and provide an expert
report to the opposing party. Id. Rule 37 articulates the sanction
for  failing  to  comply  with  the  above  discovery  disclosure
requirements. Stating “[i]f a party fails to provide information
or identify a witness … the party is not allowed to use that
information  or  witness  to  supply  evidence  on  a  motion
… unless the failure was substantially justified or is harmless.”
Id. at 37(c)(1); see King v. Ford Motor Co., 872 F.3d 833, 837–39
(7th Cir. 2017) (discussing the considerations for striking an
undisclosed expert and the abuse of discretion standard).
        ii.   The Analysis
   Appellants  argue that Bond’s affidavit  was submitted to
rebut the affidavit of Kunmi Ageh, an IRS paralegal, wherein
she purported to explain the various methods of searching for
No. 18‐1915                                                        5

IRS  tax  liens.  They  further  argue  that  had  the  court  not
improperly relied on the Government’s affidavit from Ageh,
and  instead  considered  their  affidavit  from  Bond,  the  court
would have reached the opposite conclusion. Neither of these
arguments  discuss  the  abuse  of  discretion  standard  nor  the
substantially justified or harmlessness exceptions to Rule 37’s
sanction.
     First,  Bond’s  potential  designation  as  a  rebuttal  witness
would not excuse Appellants’ obligation to comply with Rule
26(a)(2)’s reporting requirements, it would simply define the
time  Appellants  would  have  to  make  the  requisite  disclo‐
sures—“within 30 days after the other party’s disclosure.” Id.
at 26(a)(2)(D)(ii). However, there is nothing in the record that
indicates  that  Ageh  was  designated  an  expert  witness,  as
defined by Federal Rule of Evidence 702, instead her affidavit
simply states the results of various searches she ran against the
Lake  County  Recorder’s  database.  Her  affidavit  is  in  sharp
contrast  to  Bond’s,  who  in  numerous  paragraphs  offers  his
personal  and  professional  opinions  as  an  “experienced  and
capable  title  searcher”  with  over  thirty  years  of  industry
experience. Accordingly, we look to see if Appellants’ failure
to  comply  with  Rule  26  was  either  substantially  justified  or
harmless.
    Next, the Appellants neither make an argument, nor can
this  court  imagine  a  reason,  for  the  non‐disclosure  of  Bond
as an expert witness or why the non‐production of an expert
report would be substantially justified in these circumstances. 
However,  as  the  district  court  noted,  and  the  Government
argues presently, there is obvious harm which would result
from failing to disclose an expert or produce an expert report.
6                                                     No. 18‐1915

The  failure  to  disclose  Bond  as  an  expert  prejudiced  the
Government because it was unable to depose or disqualify him
or retain a rebuttal witness of its own. As a result, the district
court struck those paragraphs of Bond’s affidavit that did more
than recite the results of various searches conducted against
both  the  Lake  County  Recorder  database  and  other  title
databases.
   The district court’s decision to strike expert testimony and
improper legal conclusions from his affidavit was appropriate.
Accordingly, we affirm that decision.
    B. The District Court Properly Entered Summary Judg‐
       ment Against the Appellants and for the Government
       Because  there  Was  No  Dispute  as  to  Any  Issue  of
       Material  Fact  and  the  Government  was  Entitled  to
       Judgement as a Matter of Law.
       i. The Standard
    Our review of a district court’s grant of summary judgment
is de novo and all reasonable inferences are drawn in favor of
the nonmovant. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir.
2018).  “Summary  judgment  is  appropriate  if  there  is  no
genuine dispute as to any material fact, and the moving party
is entitled to judgment as a matter of law.” Dunderdale v. United
Airlines, Inc., 807 F.3d 849, 853 (7th Cir. 2015) (citing Fed. R.
Civ. P. 56(a)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986).
No. 18‐1915                                                          7

        ii. Analysis
     Here, the district court concluded that the Federal Tax Lien
(the “Lien”) was valid and enforceable. Appellants argue that
the  Lien  is  unenforceable  because  the  Lien  could  not  be
discovered by a reasonable search of the tax lien index. They
advocate for a strict compliance test, as is the case under the
Illinois Property Tax Code.
           a. The  Government  Is  Entitled  to  Enforce  the
              Federal Tax Lien Under Current Precedent
    The validity of federal tax liens are governed by the Internal
Revenue Code. See 26 U.S.C. § 6323. Federal law also governs
the  form,  content,  and  notice  required  for  federal  tax  liens.
26  C.F.R.  §  301.6323(f)‐1.  The  district  court  thoroughly  dis‐
cussed  the  validity  of  the  underlying  Lien  and  because  the
Appellants  acknowledge  that  the  Lien  complies  with  the
requisite  statute,  we  focus  our  inquiry  on  enforceability,
specifically,  whether  the  spelling  error  is  so  egregious  as  to
render the Lien unenforceable.
    In  instances  where  a  bona  fide  purchaser  acquires  an
encumbered property without notice of the attached lien, the
lien does not follow the title. 26 U.S.C. § 6323(a). “Notice” in
this context is constructive notice which, as the district court
properly stated, is “determined by asking whether reasonable
inspection of the relevant local index will reveal the existence
of the lien.” United States of America v. Z Investment Properties,
LLC, et al., No. 1:17‐cv‐4405, slip op. at 11 (N. Dist. Ill. Apr. 9,
2018) (internal citations and quotations omitted).
8                                                       No. 18‐1915

   The Notice incorrectly identified “Carrol V. Raines” as the
debtor,  omitting  the  second  “l”  from  Raines’  first  name.
Appellants argue that this omission is so severe that they were
unable  to  discover  the  lien  through  a  diligent  search  of  the
pertinent records. They draw the court’s attention to myriad
cases wherein a spelling error precluded the lien holder from
enforcing a lien because the error made the lien undiscover‐
able. That is not the case here.
    As  the  district  court  noted  and  the  Government  now
argues, a federal tax lien does not need to perfectly identify a
taxpayer,  only  provide  constructive  notice.  26  U.S.C.
§ 6323(i)(1); In re Spearing Tool & Mfg. Co., 412 F.3d 653, 656 (6th
Cir. 2005); United States v. Rotherham, 836 F.2d 359, 363 (7th Cir.
1988); see also In re Crane, 742 F.3d 702, 706–707 (7th Cir. 2013)
(discussing constructive notice in Illinois). Constructive notice
is necessary so that a potential buyer who exercises reasonable
care and diligence in a title search will be able to discover the
cloud  on  the  title.  But  constructive  notice  also  requires  the
purchaser to conduct a “reasonable and diligent search” of the
relevant land records and indexes. Spearing, 412 F.3d at 656.
    The district court discussed the results of the search of the
Lake County Recorder’s database for Raines, spelled correctly,
and noted that the Lien did not appear. But the search did note
Raines’  aliases,  which  include  “C  V  Raines”  and  “Carol
Raines.” Furthermore, the district court found that a search for
the last name “Raines” with first names beginning with “C”
and a “sounds like” search for last names like “Raines” both
returned  the  Lien;  also,  a  search  conducted  by  the  Chicago
Title  Insurance  Company  on  behalf  of  the  IRS  returned  the
Notice. 
No. 18‐1915                                                          9

   The error did not make the Lien undiscoverable. We agree
with the district court that because several broader searches
returned the Lien attached to the Property, and a search for
Raines’ name returned two aliases, the Lien would have been
discovered by a reasonable search. Moreover, given the low
cost and ease of conducting such a search, it is not unreason‐
able to expect an interested party to conduct a search on one or
more of the aliases returned.
   Because a reasonably diligent search of the relevant index
returned the Notice of Federal Tax Lien, even though it did not
perfectly identify Raines, the Government is entitled to enforce
the Lien against Appellants.
     The Appellants argument that this court ought to imple‐
ment  a  strict  compliance  standard,  as  is  the  case  under  the
Illinois  law,  is  without  merit.  Requiring  absolute  precision
would be unduly burdensome, hinder the Government’s tax
collection efforts, and be contrary to federal law and the tax
lien  statute’s  notice  provision.  26  U.S.C.  §  6323(f);  see  also
Spearing, 412 F.3d 656–57 (discussing the policy considerations
of constructive verses strict compliance). If Appellants wish to
advance  a new  standard for notice of federal  tax liens,  they
need to seek a legislative solution.
                       III.  CONCLUSION
   For the reasons listed above, we find that the district court
properly excluded the Affidavit of William Bond and properly
found  the  Notice  of  Lien  sufficient  under  26  U.S.C.  §  6323.
Accordingly, we AFFIRM.